* Corpus Juris-Cyc. References: Municipal Corporations, 28 Cyc., p. 1215, n. 14.
This is an appeal by the city of Greenville from a decree of the chancery court making perpetual an injunction obtained by H.C. Watson against the city of Greenville perpetually restraining the city authorities from *Page 285 
selling the property of the complainant for paving assessments upon the sole ground that the mayor of the city of Greenville had written a letter to certain taxpayers, in which letter the mayor advised them that under the law, if the property was permitted to sell for paving assessments, there would be no right of redemption.
We do not find that letter in the record which the appellee contended in the court below constituted a cloud upon his title, and therefore entitled him to invoke equity and remedy by injunction. The only chance we have to get a peep at the contents of the letter is a chance quotation in the brief of counsel for appellant, but we take it that the mayor wrote some kind of a letter in which he asserted his opinion of the law.
We find in the record an agreement dictated by Mr. Watson, in which it is admitted that the ordinances, resolutions, and municipal proceedings in connection with said improvements were in all things regular, legal, and valid. He admitted that he had failed to pay the assessment, and that he was resisting this payment solely on the bare unauthoritative assertion of certain officers of the city of Greenville that the sale would be made without the right of redemption in the taxpayer, and that such a sale would tend to place a cloud upon the title of the complainant.
The court below made this injunction perpetual, and we cannot conceive upon what authority the city would be perpetually enjoined because of some assertion of a view of the law contrary to the action of the constituted authorities with reference thereto.
It being admitted that no ordinance or resolution relating to this paving assessment of the city was invalid, mindful as we are of the jurisdiction of equity under the statute to remove a cloud, we are also well aware of the rule that a municipality can only speak through the minutes of its constituted authorities, and that idle bluff and bluster cannot be made the basis of a perpetual injunction *Page 286 
to prevent the payment of a just and lawful charge for paving, the benefits of which presumptively the complainant had received.
There being no ordinance attacked, we cannot permit an injunction to be maintained perpetually against a just debt upon a letter, the contents of which is not even before us in this record. It is not the letter of the mayor which binds the municipality, but the action of the mayor and board of aldermen or their like officials, written down in its minutes, and adopted according to law, which must control in a case of this kind. Constitution, section 79, provides for the redemption of property sold for general or special assessments, and nothing in this record discloses any intention to deprive the complainant of this right.
The decree of the chancellor will be reversed and the bill dismissed.
Reversed, and bill dismissed.